RYMER, Circuit Judge,
dissenting:1
Here, in a nutshell, is what happened and why there is no basis upon which this court can vacate and remand this action to the district court:
• Herrera-Castanola was convicted in 1997 of possession of credit cards without permission and in 1998 of uttering a false instrument. He was ordered removed on August 4, 1999 and was removed.
• He reentered the United States. As a result, the government indicted him for illegal reentry pursuant to 8 U.S.C. § 1326 and the INS reinstated the 1999 removal order. On May 4, 2004, the district court dismissed the indictment, finding that the government’s misconduct in the 1970s estopped it from arguing that Herrera-Castanola was an alien for purposes of the criminal proceeding.
*632• The Bureau of Immigration and Customs Enforcement (BICE) served a notice of reinstatement of the 1999 removal order on Herrera-Castanola, and detained him.
• On May 5, 2004 Herrera-Castanola filed a petition for writ of habeas corpus in district court. His petition requests an order restraining removal while the petition is pending and release from custody during pendency of this lawsuit.
• On June 16, 2004, the district court ruled that BICE is collaterally es-topped from claiming that HerreraCastanola is an alien. Herrera-Castanola filed a motion for summary judgment based on this ruling.
• The REAL ID Act of 2005 was enacted on May 11, 2005, stripping district courts of jurisdiction to review orders of removal.
• The order of reinstatement was rescinded on August 22, 2005, in light of the panel opinion in Morales-Izquierdo v. Ashcroft, 388 F.3d 1299, 1303 (9th Cir.2004) (holding that regulations that permitted an immigration official to reinstate removal orders violated the Immigration and Nationality Act) reh’g en banc granted, 423 F.3d 1118. A notice to appear at a new removal proceeding was issued.
• On September 1, 2005, the district court held that it had no jurisdiction under the REAL ID Act and that recision of the reinstatement order mooted Herrera’s motions and the underlying removal order as well. The court granted bail pending appeal pursuant to Rule 23(b) of the Federal Rules of Appellate Procedure.
Herrera-Castanola appeals the order dismissing his habeas petition for lack of subject matter jurisdiction, arguing that the REAL ID Act’s jurisdiction-stripping provisions do not apply because he raises due process claims, his habeas petition should be treated as a petition for review, and he is not challenging a final order of removal. He asks this court to apply the doctrine of collateral estoppel to his petition and rule that he is a citizen.
The district court correctly held that it lost jurisdiction over the habeas petition under the REAL ID Act. There was nothing to transfer to this court as recision of the reinstated order of removal mooted the removal order and Herrera-Castanola’s motions. Thus, dismissal of the habeas petition was correct, and should be the end of the case.
Instead, the majority reverses on an issue that is not raised on appeal and for a reason that doesn’t exist. It holds that “the district court erred in finding that Herrera-Castanola was no longer in custody.” The district court found no such thing; the court held that it lacked jurisdiction over the merits of the petition (which it did) and that the underlying removal order and motions are moot as well (which they are). The district court also vacated its order for release pending decision on the habeas petition as moot, but that ruling can not possibly be in error because the habeas petition itself, to which the release order applied, was moot.
The majority comes to this decision, it says, because Herrera-Castanola had been in custody — properly so, on account of the reinstated removal order until its recision — and will be in custody arising out of the new removal proceedings, therefore, he “has been subject to continual restraint.” Of course, it’s up to the Attorney General whether Herrera-Castanola will be detained in connection with the new proceedings or not. See 8 U.S.C. § 1226. But the far more serious point is that jurisdiction turns on the existence of a case or controversy; jurisdiction is not *633made continuous even if restraint is continual.
There is no case or controversy arising out of Herrera-Castanola’s custody. To the extent there was one, it is moot. To the extent there may be one, it is premature.
Nevertheless, the majority remands so that the district court “may further develop the record, and consider any proposed amendments to the petition or proposed amended petitions” — then “reconsider” the question of its jurisdiction in light of Nadarajah v. Gonzales, 443 F.3d 1069 (9th Cir.2006). Whatever else this may mean, it is an implicit recognition that the district court does not have jurisdiction on the present record, or on the present petition. And it won’t have it under Nadarajah, either, no matter how much “developing” or “amending” is done. Nadarajah’s administrative proceedings had run their course and he was not challenging a removal order because he had won. What he was challenging was the government’s ability to detain him indefinitely in the face of those final victories. Herrera-Castanola’s administrative proceedings are on-going and neither this court nor the district court has jurisdiction to hear any claim arising out of the decision or action of the Attorney General to commence proceedings or adjudicate cases until administrative remedies are exhausted and a final order of removal is issued. 8 U.S.C. § 1252(d)(1), (g).
As there is no jurisdiction anymore, I dissent.

. Pursuant to the REAL ID Act, this case has been recaptioned to reflect the proper respondent. See 8 U.S.C. § 1252(b)(3)(A) (respondent is the Attorney General); Fed. R.App. P. 43(c)(2).